DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 07/09/2021.  Claims 1-8 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7 and 8, the limitation “board-like work” is indefinite because the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For examination purposes, the Office will interpret the limitation “board-like work” as “work”.
Claims 2-6 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (Korean Patent No. KR20060114994) in view of Lin (US Patent No. 6,341,997), hereinafter referred to as Park and Lin, respectively.
	Regarding claim 1, ark et al discloses in figures 1 and 2, a dressing apparatus comprising: 
	a dresser (200) provided in a polishing apparatus (100) for polishing a work (W) by relative movement between the work (W) and a polishing pad (120) while bringing the polishing pad (120) into contact with the work (120 and W are in contact when 200 dresses 120), the dresser (200) having a dressing surface (210) that slides relative to a polishing surface of the polishing pad (top of 120) to dress the polishing pad (200 dresses 120); 
	a dresser drive member that rotates the dresser (240); 
	a high-pressure water generating device (360 is a pressure control device) that supplies high-pressure water (page 3, half way down the page “furthermore, the present invention is a cleaning liquid spay nozzle 320 is connected to a high-pressure election method for ejecting a cleaning liquid 325 by using a high pressure to increase the cleaning efficiency, the pressure control device 360 to control the injection pressure”); and 
	a high-pressure water injection nozzle (320) that injects the high-pressure water toward the dressing surface rotating (325 is ejected towards 210 and page 3, one quarter down the page, 200 rotates during the conditioning operation).
	Park does not explicitly disclose the high-pressure water generating device pressurized to 1 to 15 MPa.
	Lin teaches in figure 3, dressing apparatus (70) comprising: 
	a dresser (68); 
	a high-pressure water generating device (74) that supplies high-pressure water pressurized to 1 to 15 MPa (col 5, lines 53-64, between 1,500 to 5,000 psi or 10.3 to 34.5 MPa, where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of prima facie obviousness exists); and 
	a high-pressure water injection nozzle (80) that injects the high-pressure water (84) toward the dressing surface (84 is ejected toward 68).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Lin to incorporate the high pressure water generating device that supplies high-pressured water pressurized to between 10.3 and 34.5 MPa because this range of pressure of the water from the nozzle enables the removal of polishing debris films, which films reduce the effectiveness and repeated use of the conditioning device and thus by removing the debris films from the conditioning disk extends the useful life of the conditioning disk (col 5, lines 60-64 and col 3, lines 28-37, summarized).
	Regarding claim 2, Park as modified further discloses the dressing apparatus according to claim 1, further comprising a water tank (385) provided at a position of the polishing apparatus (385 is within 300), the position away from a polishing surface plate that supports the work or the polishing pad (385 is away from 110), wherein the high-pressure water injection nozzle (320) is provided to inject the high-pressure water (325) onto the dressing surface (210), above the water tank (320 is above 385).
	Regarding claim 4, Park as modified further discloses the dressing apparatus according to claim 1, further comprising: a second high-pressure water injection nozzle that injects the second high- pressure water toward the polishing surface of the polishing pad rotating (a plurality of nozzles 320 are shown, with at least one other nozzle ejecting water 325 onto 210).
	Park as modified does not explicitly disclose a second high-pressure water generating device that supplies second high- pressure water pressurized to 1 to 15 MPa.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park to incorporate a second high-pressure water generating device that supplies second high-pressure water pressurized between 10.3 and 34.5 MPa because per MPEP 2144.04(VI)(B), to have duplicated parts is held to be obvious over the prior art. Where in the instant case, to have duplicated the high-pressure water generating device to have a second high-pressure water generating device is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
	Regarding claim 5, Park as modified further discloses the dressing apparatus according to claim 1, wherein the dresser (210) is a diamond dresser (page 3, one quarter down the page “diamond projections 215 attached to a nickel thin film as a medium) on which diamond abrasive grains are electrodeposited (215).
	Regarding claim 7, Park discloses in figures 1 and 2, a polishing apparatus comprising: 
	a polishing surface plate (110) that holds a polishing pad (120) so that a polishing surface of the polishing pad faces upward and rotates the polishing pad (120 faces vertically and is rotated with 110 when 170 rotates 110); 
	a polishing head (130) that holds a work (W) so that a surface to be polished of the work faces the polishing surface and rotationally presses the work (130 holds W onto 120 that faces upward and 160 rotates 130 such that W rotates on 120); 
	a diamond dresser (220) having a dressing surface (210) on which diamond abrasive grains are electrodeposited (215), the dressing surface (210) sliding relative to the polishing surface to dress the polishing pad (220 is rotated by 240 on 120); 
	a water tank (385) provided at a position away from the polishing surface plate (385 is within 300 and is away from the surface of 120); 
	a dresser drive member (240) that rotates the diamond dresser (220); 
	a dresser feed member (230) that relatively moves the diamond dresser in a sliding direction and relatively moves the diamond dresser to above the water tank from above the polishing surface plate (230 moves 220); 
	a high-pressure water generating device (360) that supplies high-pressure water (325); and 
	a high-pressure water injection nozzle (320) that injects the high-pressure water (325) toward the dressing surface rotating sent to above the water tank (320 ejects 325 to surface 210 which is above the tank 385).
	Park does not explicitly disclose the high-pressure water generating device pressurized to 1 to 15 MPa.
	Lin teaches in figure 3, dressing apparatus (70) comprising: 
	a dresser (68); 
	a high-pressure water generating device (74) that supplies high-pressure water pressurized to 1 to 15 MPa (col 5, lines 53-64, between 1,500 to 5,000 psi or 10.3 to 34.5 MPa, where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of prima facie obviousness exists); and 
	a high-pressure water injection nozzle (80) that injects the high-pressure water (84) toward the dressing surface (84 is ejected toward 68).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Lin to incorporate the high pressure water generating device that supplies high-pressured water pressurized to between 10.3 and 34.5 MPa because this range of pressure of the water from the nozzle enables the removal of polishing debris films, which films reduce the effectiveness and repeated use of the conditioning device and thus by removing the debris films from the conditioning disk extends the useful life of the conditioning disk (col 5, lines 60-64 and col 3, lines 28-37, summarized).
	Regarding claim 8, Park discloses in figures 1 and 2, a polishing apparatus comprising: 
	a polishing surface plate (110) that holds a polishing pad (120) so that a polishing surface of the polishing pad faces upward and rotates the polishing pad (120 faces vertically and is rotated with 110 when 170 rotates 110); 
	a polishing head (130) that holds a work (W) so that a surface to be polished of the work faces the polishing surface and rotationally presses the work (130 holds W onto 120 that faces upward and 160 rotates 130 such that W rotates on 120); 
	a diamond dresser (220) having a dressing surface (210) on which diamond abrasive grains are electrodeposited (215), the dressing surface (210) sliding relative to the polishing surface to dress the polishing pad (220 is rotated by 240 on 120); 
	a water tank (385) provided at a position away from the polishing surface plate (385 is within 300 and is away from the surface of 120); 
	a dresser drive member (240) that rotates the diamond dresser (220); 
	a dresser feed member (230) that relatively moves the diamond dresser in a sliding direction and relatively moves the diamond dresser to above the water tank from above the polishing surface plate (230 moves 220); 
	a high-pressure water generating device (360) that supplies high-pressure water (325); and 
	a high-pressure water injection nozzle (320) that injects the high-pressure water (325) toward the dressing surface rotating sent to above the water tank (320 ejects 325 to surface 210 which is above the tank 385).
	Park does not explicitly disclose the first high-pressure water generating device being pressurized to 1 to 15 MPa; and a second high-pressure water generating device that supplies second high- pressure water pressurized to 1 to 15 MPa.
	Lin teaches in figure 3, dressing apparatus (70) comprising: 
	a dresser (68); 
	a high-pressure water generating device (74) that supplies high-pressure water pressurized to 1 to 15 MPa (col 5, lines 53-64, between 1,500 to 5,000 psi or 10.3 to 34.5 MPa, where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of prima facie obviousness exists); and 
	a high-pressure water injection nozzle (80) that injects the high-pressure water (84) toward the dressing surface (84 is ejected toward 68).
	Regarding the high-pressure water generating device being pressurized from 1 to 15 MPa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Lin to incorporate the high pressure water generating device that supplies high-pressured water pressurized to between 10.3 and 34.5 MPa because this range of pressure of the water from the nozzle enables the removal of polishing debris films, which films reduce the effectiveness and repeated use of the conditioning device and thus by removing the debris films from the conditioning disk extends the useful life of the conditioning disk (col 5, lines 60-64 and col 3, lines 28-37, summarized).
	Regarding the second high-pressure device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park to incorporate a second high-pressure water generating device that supplies second high-pressure water pressurized between 10.3 and 34.5 MPa because per MPEP 2144.04(VI)(B), to have duplicated parts is held to be obvious over the prior art. Where in the instant case, to have duplicated the high-pressure water generating device to have a second high-pressure water generating device is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (Korean Patent No. KR20060114994) in view of Lin (US Patent No. 6,341,997) as applied to claim 1, and in further view of Kamimura et al (US Patent No. 6,939,208), hereinafter referred to as Park, Lin and Kamimura, respectively.
	Regarding claim 3, Park as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose further comprising a plurality of the dressers, wherein the at least one of the other dressers is cleaned by injecting the high-pressure water onto at least one of the other dressers while the polishing pad is dressed by at least one of the dressers.
	Kamimura teaches in figure 11, a polishing apparatus (212) for polishing a wafer (W) comprising: a polishing head (223); a polishing pad (210); a dresser cleaner (247); and two dressers (239 and 233); wherein when a first of the two dressers is being cleaned, a second the of two dressers is dressing the polishing pad (col 13, lines 21-27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park with the teachings of Kamimura to incorporate a second dresser so that when one dresser is being cleaned the other dresser is actively conditioning the polishing pad because this configuration allows for the use of different types of dressers between operations such as initially conditioning the polishing pad before polishing operation and then continued conditioned of the pad (col 3, lines 46-63, summarized).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (Korean Patent No. KR20060114994) in view of Lin (US Patent No. 6,341,997) as applied to claim 1, and in further view of Seike (US PGPUB No. 2006/0121837), hereinafter referred to as Park, Lin and Seike, respectively.
	Regarding claim 6, Park as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the dresser is formed of a synthetic resin.
	Seike teaches a dresser (¶ [0045], 60) made from a resin bond (¶ [0013]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park with the teachings of Seike to incorporate the dresser to be made from a resin bond because this allows a favorable dressing effect to be obtained (¶ [0013], summarized).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baba et al (US PGPUB No. 2022/0168866) teaches a dressing apparatus and a dresser cleaner. Nishihara (US Patent No. 6,780,088) teaches a cmp dressing apparatus and a dresser cleaning bath. Park et al (US Patent No. 6,695,684) teaches a cmp dresser cleaning bath. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723